NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 09-2190
                                      _____________

                       SCHOOL DISTRICT OF PHILADELPHIA

                                             v.

                            DEBORAH A.,
             PARENT AND NATURAL GUARDIAN OF C.C., A MINOR,

                                            Appellant

                     On Appeal from the United States District Court
                                        for the
                           Eastern District of Pennsylvania
                               (D.C. No. 08-cv-02924)
                           District Judge: Berle M. Schiller

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                              on Monday, March 21, 2011

        Before: FUENTES, SMITH, AND VAN ANTWERPEN, Circuit Judges.

                             (Opinion Filed: April 6, 2011)
                           _____________________________

                              OPINION OF THE COURT
                           _____________________________


FUENTES, Circuit Judge:

       In this special education civil rights case, the parent Deborah A. filed suit against

the School District of Philadelphia on behalf of her daughter Candiss C., alleging that the

School District failed to offer Candiss C. a free appropriate education in compliance with

                                              1
the Individuals with Disabilities Education Improvement Act (“IDEA”), 20 U.S.C. §

1400 et seq. Following a series of administrative and state court proceedings, Deborah

A.’s various cases were consolidated in the District Court. Thereafter, the District Court

considered several cross motions, including a motion for remand to the Pennsylvania

Special Education Administrative Process for consideration of Deborah A.’s

compensatory education claims existing prior to July 1, 2005.

       After hearing the parties on the motions, the District Court concluded that the

claims regarding events that occurred before July 27, 2005 were barred by IDEA’s two-

year statute of limitations. On appeal, the parties agree that our recent decision in Steven

I. v. Central Bucks Sch. Dist., 618 F.3d 411 (3d Cir. 2010), “decid[ed] the same legal

issue presented here”—that is, the applicability to Deborah A.’s claims of the shortened

statute of limitations established in the IDEA as amended in 2004—and required the

denial of her motion. (App’t Br. 2) In light of this concession, we will affirm the

decision of the District Court for substantially the reasons given in that decision.




                                              2